DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 19, 2021, January 12, 2022, February 14, 2022, July 1, 2022 and July 8, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9-12, 14, 18, 20, 21 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (U.S. Patent Publication 2020/0150406).
With regard to independent claim 1, Chen et al teaches an optical imaging system (page 1, paragraph [0002] and Figure 9A), comprising: a first lens (Figure 9A, element 510), a second lens (Figure 9A, element 520), a third lens (Figure 9A, element 530), a fourth lens (Figure 9A, element 540), and a fifth lens (Figure 9A, element 550), sequentially disposed in ascending numerical order along an optical axis from an object side surface of the first lens toward an imaging plane of an image sensor, wherein the first lens has positive refractive power (page 13, paragraph [0165], lines 1-2), a non-circular shape when the first lens is viewed in a direction of the optical axis a first axis intersecting the optical axis and perpendicular to the optical axis, and a second axis intersecting the optical axis and perpendicular to the optical axis and the first axis, a length of the first axis being greater that a length of the second axis (page 20, paragraphs [0222]-[0223]), and further satisfying the conditional expressions: 3.5 ≤ TTL/IMG HT (pages 14 and 15, paragraph [0173] and Figure 10A); |f1+f2| < 2.0 (page 14, Table 9, Focal Length data for Lens 1 and Lens 2), and 0.7 < L1S1es/L1S1el < 1.0 (page 20, paragraph [0224]), as defined. 
With regard to dependent claim 2, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system satisfying the conditional expression: 0.8 < TTL/f < 1.25, as defined (pages 14 and 15, paragraph [0173]).
With regard to dependent claim 3, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system comprising a first reflective member disposed on an object side of the optical imaging system and the object-side surface of the first lens (Figure 23A, element 1420), wherein the first reflective member comprises a reflective surface configured to receive incident light from an object and reflect the incident light toward the object-side surface of the first lens (page 21, paragraphs [0228]-[0229]).
With regard to dependent claim 6, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system comprising a second reflective member disposed in an optical path between the image-side surface of the fifth lens and the image sensor (Figure 23D, element 1450), wherein the second reflective member comprises a reflective surface configured to receive light from the fifth lens and reflect the light toward the image sensor (page 21, paragraph [0230]).
With regard to dependent claim 7, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the first lens comprises an optical portion exhibiting a lens characteristic of the first lens (Figure 21A, element 1211c); and a flange portion not exhibiting a lens characteristic of the first lens and extending  from an edge of at least a portion of the optical portion in a direction away from the optical axis, the optical portion comprises: a first edge and a second edge disposed on opposite sides of the optical axis in a first direction; and a third edge and a fourth edge disposed on opposite sides of the optical axis in a second direction perpendicular to the first direction, the third edge  connects a first end of the first edge to a first end of the second edge, the fourth edge connects a second end of the first edge to a second end of the second edge (see annotated Figure 21A below), and a shortest distance between the first edge and the second edge is greater that a shortest distance between the third edge and the fourth edge (Figure 21B and page 20, paragraph [0224]).


    PNG
    media_image1.png
    704
    744
    media_image1.png
    Greyscale

With regard to dependent claim 9, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system satisfying the conditional expression 0.8 < BFL/(2*IMG HT) < 2.5, as defined (page 14, Table 9 and Figure 10A).
With regard to dependent claim 10, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system satisfying the conditional expression 3.2 ≤ n2+n3, as defined (page 14, Table 9, Index data for Lens 2 and Lens 3).
With regard to dependent claim 11, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system satisfying the conditional expression 0 ≤ D12/f ≤ 0.07, as defined (page 14, Table 9, Thickness data for Surface 3 and data for f).
With regard to dependent claim 12, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system satisfying the conditional expression 0.2 ≤ R1/f ≤ 0.6, as defined (page 14, Table 9, Curvature Radius data for Surface 2 and data for f).
With regard to dependent claim 14, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the second lens has a negative refractive power (page 13, paragraph [0166], lines 1-2).
With regard to dependent claim 18, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches a portable electronic device comprising: a first camera module comprising the optical imaging system of claim 1 (Figure 26, element 1710); a second camera module (Figure 26, element 1720); and a third camera module (Figure 26, element 1730), wherein the image sensor of the first camera module is configured to convert light incident onto the image sensor through the first to fifth lenses of the first camera module into an electrical signal, the optical axis of the first camera module is oriented in a first direction, and an optical axis of the second camera module and an optical axis of the third camera module are oriented in a second direction different from the first direction (page 21, paragraph [0235]).
With regard to independent claim 20, Chen et al teaches a camera module comprising: a housing; a lens module disposed in the housing and comprising a lens barrel and a plurality of lenses disposed in the lens barrel (page 4, paragraph [0080]); and a first reflective member disposed in the housing and comprising a reflective surface configured to receive incident light from an object and reflect the incident light toward an object side of the lens module (Figure 23, element 1420), wherein the plurality of lenses comprise a first lens (Figure 9A, element 510), a second lens (Figure 9A, element 520), a third lens (Figure 9A, element 530), a fourth lens (Figure 9A, element 540), and a fifth lens (Figure 9A, element 550), sequentially disposed in ascending numerical order along an optical axis from an object side of the lens barrel toward an imaging plane of an image sensor, wherein the first lens has positive refractive power (page 13, paragraph [0165], lines 1-2), a non-circular shape when the first lens is viewed in a direction of the optical axis a first axis intersecting the optical axis and perpendicular to the optical axis, and a second axis intersecting the optical axis and perpendicular to the optical axis and he first axis, a length of the first axis being greater that a length of the second axis (page 20, paragraphs [0222]-[0223]), and further satisfying the conditional expressions: 3.5 ≤ TTL/IMG HT (pages 14 and 15, paragraph [0173] and Figure 10A); |f1+f2| < 2.0 (page 14, Table 9, Focal Length data for Lens 1 and Lens 2), and 0.7 < L1S1es/L1S1el < 1.0 (page 20, paragraph [0224]), as defined. 
With regard to dependent claim 21, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 20, and further teaches such an optical imaging system comprising a second reflective member disposed in an optical path between the image-side surface of the fifth lens and the image sensor (Figure 23D, element 1450), wherein the second reflective member comprises a reflective surface configured to receive light from the fifth lens and reflect the light toward the image sensor (page 21, paragraph [0230]).
With regard to dependent claim 40, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 20, and further teaches a portable electronic device comprising: the camera module of claim 20 as a first camera module (Figure 26, element 1710); a second camera module (Figure 26, element 1720); and a third camera module (Figure 26, element 1730), wherein the image sensor of the first camera module is configured to convert light incident onto the image sensor through the first to fifth lenses of the first camera module into an electrical signal, the optical axis of the first camera module is oriented in a first direction, and an optical axis of the second camera module and an optical axis of the third camera module are oriented in a second direction different from the first direction (page 21, paragraph [0235]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (U.S. Patent Publication 2020/0150406) as applied to claim 18 above.
With regard to dependent claim 19, although Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 18, Chen et al fails to explicitly teach the portable electronic device wherein the first camera module has a first angle of view and a first focal length, the second camera module has a second angle of view wider than the first angle of view and a second focal length shorter than the first focal length, and the third camera module has a third angle of view wider that the second angle of view and a third focal length shorter than the second focal length.  However, Chen et al does teach the imaging apparatus may be one of any of the first to fifth embodiments disclosed (page 22, paragraph [0236]), wherein the disclosed embodiments have varying focal lengths and fields of view (page 6, Table 1; page 8, Table 3; page 10, Table 5, page 12, Table 7; page 14, Table 9; page 15, Table 11; page 17, Table 13; and page 18, Table 15), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the portable electronic device, as taught by Chen et al, with imaging apparatuses having different focal lengths and fields of view, to properly capture a clear image. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (U.S. Patent Publication 2020/0150406) as applied to claim 20 above.
With regard to dependent claim 41, although Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 20, Chen et al fails to explicitly teach the portable electronic device wherein the first camera module has a first angle of view and a first focal length, the second camera module has a second angle of view wider than the first angle of view and a second focal length shorter than the first focal length, and the third camera module has a third angle of view wider that the second angle of view and a third focal length shorter than the second focal length.  However, Chen et al does teach the imaging apparatus may be one of any of the first to fifth embodiments disclosed (page 22, paragraph [0236]), wherein the disclosed embodiments have varying focal lengths and fields of view (page 6, Table 1; page 8, Table 3; page 10, Table 5, page 12, Table 7; page 14, Table 9; page 15, Table 11; page 17, Table 13; and page 18, Table 15), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the portable electronic device, as taught by Chen et al, with imaging apparatuses having different focal lengths and fields of view, to properly capture a clear image. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application Number 17/005,500 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an optical imaging system comprising five lenses as outlined below:



U.S. Patent Application 17/005,765
U.S. Patent Application 17/005,500
Claim 1
An optical imaging system comprising: a first lens, a second lens, a third lens, a fourth lens, and a fifth lens sequentially disposed in ascending numerical order along an optical axis from an object-side surface of the first lens toward an imaging plane of an image sensor, wherein the first lens has a positive refractive power, a non-circular shape when the first lens is viewed in a direction of the optical axis, a first axis intersecting the optical axis and perpendicular to the optical axis, and a second axis intersecting the optical axis and perpendicular to the optical axis and the first axis, a length of the first axis being greater than a length of the second axis, and 
the following conditional expressions are satisfied: 3.5≤ TTL/IMG HT; |f1+f2| < 2.0 mm; 0.7 ≤ L1S1es/L1Stel < 1.0 where TTL is a distance along the optical axis from the object-side surface of the first lens to the imaging plane of the image sensor, IMG HT is one-half of a diagonal length of the imaging plane of the image sensor, f1 is a focal length of the first lens, f2 is a focal length of the second lens, L1S1el is a maximum effective radius of the object-side surface of the first lens when the first lens is viewed in the direction of the optical axis, and L1S1es is a minimum effective radius of the object-side surface of the first lens when the first lens is viewed in the direction of the optical axis. 
Claim 1
An optical imaging system, comprising: a first lens having positive refractive power, a second lens, a third lens, a fourth lens, and a fifth lens, arranged in order from an object side, wherein the first lens is shaped such that a length of a first axis, which intersects an optical axis, is greater than a length of a second axis, which intersects the optical axis and is perpendicular to the first axis, and wherein: 4.5 < TTL/IMG HT <6.5; 0.87 < TTL < 1.31; and 0.65 < L1S1es/L1S1el < 0.9, where TTL is a distance on the optical axis from an object-side surface of the first lens to an imaging surface of an image sensor, IMG HT is half a diagonal length of the imaging surface of the image sensor, f is a total focal length of the optical imaging system, L1S1el is a maximum effective radius of the object-side surface of the first lens, and L1S1es is a minimum effective radius of the object-side surface of the first lens.
Claim 2
The optical imaging system of claim 1, wherein the following conditional expression is satisfied: 0.8 < TTL/f ≤ 1.25 where TTL is a distance along the optical axis from the object-side surface of the first lens to the imaging plane of the image sensor, and f is a total focal length of the optical imaging system.
Claim 10
The optical imaging system of claim 1, wherein -0.7 mm < f1+f2 < 1.3 mm, where f1 is a focal length of the first lens, and f2 is a focal length of the second lens.




This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 4, 5, 8, 13, 15-17 and 22-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to dependent claims 4, 5, 8 and 13, although the prior art teaches an optical imaging system, comprising: a first lens, a second lens, a third lens, a fourth lens, and a fifth lens, sequentially disposed in ascending numerical order along an optical axis from an object side surface of the first lens toward an imaging plane of an image sensor, wherein the first lens has positive refractive power, a non-circular shape when the first lens is viewed in a direction of the optical axis a first axis intersecting the optical axis and perpendicular to the optical axis, and a second axis intersecting the optical axis and perpendicular to the optical axis and the first axis, a length of the first axis being greater that a length of the second axis, and further satisfying the conditional expressions: 3.5 ≤ TTL/IMG HT; |f1+f2| < 2.0, and 0.7 < L1S1es/L1S1el < 1.0, as defined, the prior art fails tot each such an optical imaging system simultaneously satisfying the conditional expression: 0 < L1S1el/PTTL < 0.14, as defined and claimed in dependent claim 4; 0 < AL1/(PTTL)2 < 0.05, as defined and claimed in dependent claim 5; 0° < α < 92°, as defined and claimed in dependent claim 8; or 0.7 ≤ s1es/s1el < 1.0, as defined and claimed in dependent claim 13.  

With regard to dependent claims 22-39, although teaches a camera module comprising: a housing; a lens module disposed in the housing and comprising a lens barrel and a plurality of lenses disposed in the lens barrel; and a first reflective member disposed in the housing and comprising a reflective surface configured to receive incident light from an object and reflect the incident light toward an object side of the lens module, wherein the plurality of lenses comprise a first lens, a second lens, a third lens, a fourth lens, and a fifth lens, sequentially disposed in ascending numerical order along an optical axis from an object side of the lens barrel toward an imaging plane of an image sensor, wherein the first lens has positive refractive power, a non-circular shape when the first lens is viewed in a direction of the optical axis a first axis intersecting the optical axis and perpendicular to the optical axis, and a second axis intersecting the optical axis and perpendicular to the optical axis and he first axis, a length of the first axis being greater that a length of the second axis, a second reflective member disposed in an optical path between the image-side surface of the fifth lens and the image sensor, wherein the second reflective member comprises a reflective surface configured to receive light from the fifth lens and reflect the light toward the image sensor, and further satisfying the conditional expressions: 3.5 ≤ TTL/IMG HT; |f1+f2| < 2.0, and 0.7 < L1S1es/L1S1el < 1.0, as defined, the prior art fails to teach such an optical imaging system wherein one surface of the housing comprises an opening exposing the lens barrel and at least a portion of the first reflective member, the camera module further comprises a cover covering the opening in the one surface of the housing so that the lens barrel is covered by the cover and there is a space between the cover and a surface of the lens barrel facing the cover, the cover comprises an opening exposing at least a portion of the first reflective member to enable the first reflective member to receive the incident light from the object, and the surface of the lens barrel facing the cover comprises a light blocking portion configured to block a portion of the light reflected by the first reflective member and incident on the space between the cover and the surface of the lens barrel facing the cover from passing through the space between the cover and the surface of the lens barrel facing the cover, as claimed in dependent claim 22.
With regard to dependent claims 23-39, claims 23-39 are allowable as they depend, directly or indirectly, from dependent claim 22, and therefore inherit all of the limitations of the claim from which they depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hattori et al (U.S. Patent Publication 2002/0114085), Lin et al (U.S. Patent Publication 2016/0139359) and Shih et al (U.S. Patent Number 10,436,954) all teach optical elements having a first width longer than a second length that is perpendicular to the first length.  Uchida et al (U.S. Patent Number 8,964,309) and Tsai (U.S. Patent Number 8,176,614) both teach optical imaging systems comprising five lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
17 August 2022